The defendant, a free man of color, was indicted under the act of 1840, ch. 30, for unlawfully carrying about on his person, and unlawfully keeping in his house, a pistol, without having obtained a license therefore from the proper authority. By the special verdict it is found that the defendant usually resides in the county of Perquimans, and at the time the alleged offense was committed was in the employment of a white man by the name of Barker, getting shingles in the county of Pasquotank. Barker also lived in Perquimans, and had hired the defendant to carry the pistol, with other articles of his, to the county of Pasquotank, where they were pursuing their work. While so *Page 189 
employed in carrying the pistol and other property it was seen in his possession. For this possession the defendant was indicted, and did not pretend that he had any license therefor from the County Court of Perquimans. Upon this special verdict the court pronounced the defendant not guilty, and the solicitor for the State appealed.
It appears to us that a mere statement of                (257) the facts is an answer to the charge. At the time the act complained of was committed the defendant was the servant of Barker, and as a hireling was engaged in his business in carrying the pistol and other articles from the place of his residence to that of his employment. It is not pretended that this employment was simulated, and intended or used as a cloak to avoid the law. We must presume, therefore, that the contract was made in good faith between Barker and the defendant, and that the latter in good faith was executing it. Can it be possible that under the act of 1840 the defendant was guilty of a criminal act? The object of the Legislature was to prevent the owning or possessing, by this class of persons, of the offensive weapons enumerated, as dangerous to the peace of the community and the safety of individuals. But that they did not intend that they should not be owned or possessed by any person of color is evident from the fact that they have rendered the possession lawful in one contingency. Degraded as are these individuals, as a class, by their social position, it is certain that among them are many worthy of all confidence, and into whose hands these weapons can be safely trusted, either for their own protection or for the protection of the property of others confided to them. The County Court is, therefore, authorized to grant a license to any individual they think proper, to possess and use these weapons. It is an old maxim in the construction of statutes that he who sticks to the letter adheres to the bark. Every legislative act ought to receive a reasonable construction — such as carries out the legislative will. The act charged against the defendant does not come within the limit or scope of the statute of 1840. He did carry with him a pistol, but it was not unlawfully carried. He was complying with a contract he had a right to make, the mere carrier of the pistol for hire, claiming no title to the instrument or right to use it, and without any purpose or intention so to do.
PER CURIAM.                              No error.                (258) *Page 190